FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MATTHEW ROWAN DAVIES,                   No. 15-17256
         Petitioner-Appellant,
                                         D.C. No.
              v.                    1:15-cv-00275-MJS

MICHAEL BENOV,
         Respondent-Appellee.            OPINION


     Appeal from the United States District Court
        for the Eastern District of California
     Michael J. Seng, Magistrate Judge, Presiding

        Argued and Submitted March 15, 2017
              San Francisco, California

                   Filed May 17, 2017

  Before: Kim McLane Wardlaw, Ronald M. Gould,
     and Consuelo M. Callahan, Circuit Judges.

               Opinion by Judge Gould
2                        DAVIES V. BENOV

                            SUMMARY*


                          Habeas Corpus

    Affirming the district court’s denial of Matthew Davies’s
28 U.S.C. § 2241 habeas corpus petition in which Davies
asserted that a congressional appropriations rider prohibits the
Bureau of Prisons from using federal funds to incarcerate him
for conduct he contends complied with California’s medical
marijuana laws, the panel held that this challenge is precluded
by the collateral-attack waiver provision of Davies’s plea
agreement.


                             COUNSEL

Cody Harris (argued), Philip J. Tassin, Steven P. Ragland,
and Elliot R. Peters, Keker & Van Nest LLP, San Francisco,
California, for Petitioner-Appellant.

Gregory T. Broderick (argued), Assistant United States
Attorney; Camil A. Skipper, Appellate Chief; Phillip A.
Talbert, United States Attorney; United States Attorney’s
Office, Sacramento, California; for Respondent-Appellee.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                         DAVIES V. BENOV                                3

                              OPINION

GOULD, Circuit Judge:

    Matthew Davies filed a 28 U.S.C. § 2241 habeas corpus
petition, contending that a congressional appropriations rider
prohibits the Bureau of Prisons (BOP) from using federal
funds to incarcerate him and seeking release from custody to
remedy the wrongful expenditure. The district court denied
his habeas corpus petition, and Davies appealed. Because
Davies voluntarily waived his right to bring this challenge
through the collateral-attack waiver provision of his plea
agreement, we affirm the denial of his habeas corpus petition.

                                    I

    Davies owned and operated medical marijuana
dispensaries in Stockton and Sacramento, California, which
he contends complied with state and local medical marijuana
laws.1 Davies, however, was charged with violating federal
drug laws, including manufacturing, distributing, and
conspiring to manufacture and distribute marijuana—a
Schedule I controlled substance. He subsequently entered
into a plea agreement, agreeing to a five-year prison term and
pleading guilty to the ten counts filed against him. His plea
agreement included a waiver of the rights to bring an appeal

    1
       California passed the Compassionate Use Act of 1996 “[t]o ensure
that seriously ill Californians have the right to obtain and use marijuana
for medical purposes” and “that patients and their primary caregivers who
obtain and use marijuana for medical purposes upon the recommendation
of a physician are not subject to criminal prosecution or sanction.” Cal.
Health & Safety Code § 11362.5(b)(1)(A), (B). California’s Medical
Marijuana Program creates a regulatory scheme for the cultivation,
distribution, and use of medical marijuana. See id. § 11362.7 et seq.
4                    DAVIES V. BENOV

or collateral attack on his conviction or sentence. Section
VII.B of Davies’s plea agreement reads:

           Waiver of Appeal and Collateral
       Attack: The defendant understands that the
       law gives him a right to appeal his conviction
       and sentence. He agrees as part of his plea,
       however, to give up the right to appeal the
       conviction and the right to appeal any aspect
       of the sentence imposed in this case so long as
       his prison sentence is no longer than 5 years.

           Regardless of the sentence he receives, the
       defendant also gives up any right he may have
       to bring a post-appeal attack on his conviction
       or his sentence. He specifically agrees not to
       file a motion under 28 U.S.C. § 2255 or
       § 2241 attacking his conviction or sentence.

    Davies was sentenced to five years in prison, and is
projected to be released on August 9, 2017.

    Nearly one year into Davies’s term of imprisonment,
Congress enacted an omnibus appropriations bill, which
included an appropriations rider requiring that:

       None of the funds made available in this Act
       to the Department of Justice may be used,
       with respect to the States of Alabama, Alaska,
       Arizona, California, Colorado, Connecticut,
       Delaware, District of Columbia, Florida,
       Hawaii, Illinois, Iowa, Kentucky, Maine,
       Maryland, Massachusetts, Michigan,
       Minnesota, Mississippi, Missouri, Montana,
                     DAVIES V. BENOV                       5

       Nevada, New Hampshire, New Jersey, New
       Mexico, Oregon, Rhode Island, South
       Carolina, Tennessee, Utah, Vermont,
       Washington, and Wisconsin, to prevent such
       States from implementing their own State
       laws that authorize the use, distribution,
       possession, or cultivation of medical
       marijuana.

Consolidated and Further Continuing Appropriations Act,
2015, Pub. L. No. 113-235, § 538, 128 Stat. 2130, 2217
(2014). The most recent appropriations act appropriates
funds through the fiscal year ending on September 30, 2017,
and includes essentially the same rider. See Consolidated
Appropriations Act, 2017, Pub. L. No. 115-31, § 537 (2017)
(additionally listing Arkansas, Georgia, Louisiana, New
York, North Carolina, Ohio, Oklahoma, Pennsylvania, Texas,
Virginia, West Virginia, Wyoming, Guam, and Puerto Rico
and changing “prevent such States from implementing their
own State laws” to “prevent any of them from implementing
their own laws”). We have held that, “at a minimum, [the
appropriations rider] prohibits [the Department of Justice]
from spending funds from relevant appropriations acts for the
prosecution of individuals who engaged in conduct permitted
by the State Medical Marijuana Laws and who fully complied
with such laws.” United States v. McIntosh, 833 F.3d 1163,
1177 (9th Cir. 2016); see United States v. Nixon, 839 F.3d
885, 887–88 (9th Cir. 2016) (per curiam).

    Davies filed a habeas corpus petition under 28 U.S.C.
§ 2241 in the Eastern District of California, contending that
the BOP’s use of federal funds to incarcerate individuals,
such as himself, who engaged in conduct permitted by state
medical marijuana laws violates the appropriations rider.
6                    DAVIES V. BENOV

Davies argued that his continued imprisonment prevents
California from implementing its own state medical
marijuana laws, and requested that the court “issue a Writ of
Habeas Corpus ordering [Benov] to release Davies from his
custody” as the remedy. The magistrate judge denied the
petition, holding that the waiver provision in Davies’s plea
agreement barred him from bringing the challenge, and the
magistrate judge entered judgment in the case. Davies timely
appealed.

                             II

    We have jurisdiction pursuant to 28 U.S.C. § 2253. We
review the district court’s denial of a habeas corpus petition
de novo. Moore v. Reno, 185 F.3d 1054, 1054 (9th Cir. 1999)
(per curiam). We review the scope and validity of an appeal
waiver de novo. See United States v. Charles, 581 F.3d 927,
931 (9th Cir. 2009).

                             III

    The sole question presented here is whether the plea
agreement’s waiver provision clearly bars Davies from
bringing his § 2241 petition, which challenges his continued
incarceration based on the appropriations rider. The waiver
language included in Davies’s plea agreement is broad and
unambiguous, and we hold that it precludes Davies’s petition
on the grounds he raised.

    A defendant’s waiver of his rights to appeal and to bring
a collateral attack is generally enforced if “(1) the language
of the waiver encompasses his right to appeal on the grounds
raised, and (2) the waiver is knowingly and voluntarily
made.” United States v. Jeromino, 398 F.3d 1149, 1153 (9th
                          DAVIES V. BENOV                                7

Cir. 2005), overruled on other grounds by United States v.
Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).2
Principles of contract law control our interpretation of a plea
agreement. See United States v. Speelman, 431 F.3d 1226,
1229 (9th Cir. 2005). “We therefore will ‘generally enforce
the plain language of a plea agreement if it is clear and
unambiguous on its face.’” Id. (quoting Jeronimo, 398 F.3d
at 1153). The government, as the drafter of this plea
agreement, “is responsible for any lack of clarity such that
ambiguities are construed in favor of the defendant.”
Charles, 581 F.3d at 931.

    The direct-appeal waiver provision prevents Davies from
“appeal[ing] any aspect of the sentence imposed in this case,”
and Davies stresses that the collateral-attack waiver provision
does not include the same language. The collateral-attack
waiver provision instead states that, “[r]egardless of the
sentence he receives, the defendant also gives up any right he
may have to bring a post-appeal attack on his conviction or
sentence” and that he “specifically agrees not to file a motion
under 28 U.S.C. § 2255 or § 2241 attacking his conviction or
sentence.” Davies contends that the collateral-attack waiver
provision is more limited in scope than the direct-appeal



    2
       Claims that the plea or waiver itself was involuntary or that
ineffective assistance of counsel rendered the plea or waiver involuntary,
however, may not be waived. See Washington v. Lampert, 422 F.3d 864,
871 (9th Cir. 2005) (“[A] plea agreement that waives the right to file a
federal habeas petition pursuant to 28 U.S.C. § 2254 is unenforceable with
respect to an [ineffective assistance of counsel] claim that challenges the
voluntariness of the waiver.”). Here, however, the parties do not dispute
that Davies knowingly and voluntarily entered into the plea agreement.
The parties dispute what exactly Davies waived through the collateral-
attack waiver provision.
8                     DAVIES V. BENOV

waiver provision because the provision does not preclude an
attack on “any aspect of his sentence.”

    Davies also seeks to enhance his argument by contending
that his § 2241 petition permissibly challenges the execution
of the sentence—because the BOP’s expenditure of funds to
incarcerate him unlawfully contravenes the appropriations
rider—and does not challenge the legality of the sentence
itself. Davies argues that a ruling in his favor would merely
have “the ancillary effect of ending his present incarceration,”
 that the grant of the petition would leave all other aspects of
his sentence untouched because he is not asking that his
sentence be vacated, and that he would “continue to suffer all
of the effects” of a felony conviction.

    Despite differences in the language of the direct-appeal
and collateral-attack waiver provisions, the collateral-attack
waiver provision states the scope of the waiver: Davies gives
up any right to bring a post-appeal attack on his conviction or
sentence. The scope of the collateral-attack waiver provision
clearly covers his present challenge. Limitations on any
right to attack his sentence encompasses challenges to the
execution and conditions of his sentence, as his challenge is
styled here, as well as to the legality of his sentence.

    The collateral-attack waiver provision’s limitations on the
method of collaterally attacking a sentence further precludes
Davies’s 28 U.S.C. § 2241 petition. Davies has waived his
right to challenge the BOP’s expenditure of funds to execute
his sentence by specifically agreeing to not file a § 2241
petition to collaterally attack his sentence.

   Davies broadly waived his right to challenge his sentence
in the manner raised, as the waiver encompasses the
                          DAVIES V. BENOV                                 9

execution of his sentence, and he specifically waived his right
to do so through a § 2241 petition.

                                    IV

    The collateral-attack waiver provision in Davies’s plea
agreement bars him from this particular challenge to the
BOP’s use of federal funds to incarcerate him for conduct he
contends complied with California’s medical marijuana laws.3
Because of this waiver, we need not reach and save for
another day the issue of whether the expenditure of federal
funds to incarcerate individuals who fully complied with state
medical marijuana laws violates the appropriations rider. Cf.
McIntosh, 833 F.3d at 1177–78 (holding that the
appropriations rider prohibits the Department of Justice from
using appropriated funds to prosecute individuals for
engaging in conduct permitted by state medical marijuana
laws). “We will enforce a valid waiver even if the claims that
could have been made [through a collateral attack] absent that
waiver appear meritorious, because the whole point of a
waiver is the relinquishment of claims regardless of their
merit.” United States v. Medina-Carrasco, 815 F.3d 457,
462–63 (9th Cir. 2015) (internal quotation marks, alterations,
and emphasis omitted). We affirm the district court’s denial
of Davies’s petition for writ of habeas corpus.

    AFFIRMED.




    3
     The parties disagree as to whether Davies’s distribution of medical
marijuana complied with California laws requiring that distribution be
done on a non-profit basis, that Davies be a primary caregiver, and that his
dispensaries operate as collectives.